                         THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

JOHN J. BEARD, ADC #163453                                                        PLAINTIFF

v.                               Case No. 1:18-cv-00077-KGB

KEITH DAY, Major, North Central Unit, ADC, et al.                              DEFENDANTS

                                             JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is considered, ordered, and

adjudged that plaintiff John J. Beard’s complaint and amended complaint are dismissed without

prejudice. The relief requested is denied.

       It is so adjudged this 24th day of January, 2020.


                                                    _________________________________
                                                    Kristine G. Baker
                                                    United States District Judge
